            Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 1 of 8


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

RUKMINI CALLIMACHI,                                 )
620 Eighth Avenue, 3rd Floor                        )
New York, NY 10036                                  )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF STATE,                           )
600 19th Street, NW, Suite 5.600                    )
Washington, D.C. 20522                              )
                                                    )
       Defendant.                                   )

                                          COMPLAINT

       1. Plaintiff, RUKMINI CALLIMACHI, brings this Freedom of Information Act suit to

force Defendant U.S. DEPARTMENT OF STATE to produce various records related to the

Romanian Intelligence service and the death of CALLIMACHI’s stepfather, a Romanian

dissident, who died under suspicious circumstances in the United States in 1995.

                                           PARTIES

       2.      Plaintiff RUKMINI CALLIMACHI, an international investigative reporter for

The New York Times, is a four-time Pulitzer Prize Finalist and the winner of numerous

journalism awards. Her podcast “Caliphate” won the 2019 Peabody Award. In addition to her

work for The New York Times, she is writing a memoir for Random House. CALLIMACHI

made the FOIA requests at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF STATE (“STATE DEPARTMENT”) is a

federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 2 of 8


                                JURISDICTION AND VENUE

       4.       This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                  NOVEMBER 27, 2019, FIRST FOIA REQUEST (BOTEZ)

       6.       On November 27, 2019, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding her stepfather Mihail Horia Botez (also known as

“Mihai Botez”). CALLIMACHI appended Botez’s death certificate, her mother’s marriage

certificate, and her birth certificate to the FOIA request to indicate the family relationship.

Exhibit A.

       7.       On January 28, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-01790 to the matter. In that same letter, STATE

DEPARTMENT claimed that it will not be able to respond within the 20 days provided by the

statute due to “unusual circumstances.” Exhibit B.

       8.       As of the date of this filing, STATE DEPARTMENT has not issued a

determination and has produced no records responsive to the request.

             NOVEMBER 27, 2019, SECOND FOIA REQUEST (MĂGUREANU)

       9.       On November 27, 2019, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding Virgil Măgureanu, the former head of the main

Romanian intelligence service, Serviciul Român de Informații, or SRI. Exhibit C.

       10.      On January 28, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-03624 to the matter. In that same letter, STATE

DEPARTMENT denied the request because it “does not reasonably describe the records sought.”

Exhibit D.


                                               -2-
             Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 3 of 8


       11.      On January 30, 2020, CALLIMACHI submitted an appeal. Exhibit E.

       12.      On February 4, 2020, STATE DEPARTMENT acknowledged receipt of the

appeal, but treated it as a newly submitted request. Instead of processing the request under the

previously assigned reference number, STATE DEPARTMENT assigned a new reference

number, F-2020-03532, to the matter. Exhibit F.

       13.      In that same letter, STATE DEPARTMENT claimed that it will not be able to

respond within the 20 days provide by the statute due to “unusual circumstances.” Exhibit F.

       14.      On February 12, 2020, STATE DEPARTMENT sent another letter and informed

CALLIMACHI that it will not be able to respond within the 20 days provided by the statute due

to “unusual circumstances.” Exhibit G.

       15.      As of the date of this filing, STATE DEPARTMENT has not issued a

determination letter and has produced no records responsive to the request.

                  NOVEMBER 27, 2019, THIRD FOIA REQUEST (BUGA)

       16.      On November 27, 2019, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding Iulian Buga, the former Romanian ambassador to

the United States of America between 2013 and 2015. Exhibit H.

       17.      On January 30, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-03327 to the matter. Exhibit I.

       18.      On February 25, 2020, STATE DEPARTMENT informed CALLIMACHI that it

is “working to obtain the necessary information regarding the processing” of the FOIA requests.

Exhibit J.

       19.      As of the date of this filing, STATE DEPARTMENT has not issued a

determination letter and has produced no records responsive to the request.




                                              -3-
          Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 4 of 8


                  JANUARY 27, 2020, FIRST FOIA REQUEST (UM 0215)

       20.     On January 27, 2020, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding UM 0215, a Romanian intelligence agency which

had agents posted in America during Romania’s Communist period, as well as for some time

following the fall of the regime in 1989. Exhibit K.

       21.     On January 30, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-03328 to the matter. Exhibit L.

       22.     In that same letter, STATE DEPARTMENT denied the request because the

request “as currently written” does not “reasonably describe the records sought.” Exhibit L.

       23.     On January 30, 2020, CALLIMACHI submitted an appeal and indicated that the

original request “was clear” and “involves a well-known Romanian foreign intelligence unit.”

Exhibit M.

       24.     On February 12, 2020, STATE DEPARTMENT acknowledged receipt of the

appeal, but treated it as a newly submitted request. Instead of processing the request under the

previously assigned reference number, STATE DEPARTMENT assigned a new reference

number, F-2020-03533, to the matter. Exhibit N.

       25.     In that same letter, STATE DEPARTMENT claimed that it “will not be able to

respond within the 20 days provided by the statute due to ‘unusual circumstances.’” Exhibit N.

       26.     As of the date of this filing, STATE DEPARTMENT has not issued a

determination letter and has produced no records responsive to the request.

                JANUARY 27, 2020 SECOND FOIA REQUEST (UM 0544)

       27.     On January 27, 2020, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding UM 0544, another Romanian intelligence agency




                                              -4-
             Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 5 of 8


which had agents posted in America during Romania’s Communist period, as well as for some

time following the fall of the regime in 1989. Exhibit O.

       28.      On January 30, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-03329 to the matter. Exhibit P.

       29.      In that same letter, STATE DEPARTMENT denied the request because the

request “as currently written” does not “reasonably describe the records sought.” Exhibit P.

       30.      On January 30, 2020, CALLIMACHI submitted an appeal and indicated that the

original request “was clear” and “involves a well-known Romanian foreign intelligence unit.”

Exhibit Q.

       31.      On February 12, 2020, STATE DEPARTMENT acknowledged receipt of the

appeal, but treated it as a newly submitted request. Instead of processing the request under the

previously assigned reference number, STATE DEPARTMENT assigned a new reference

number, F-2020-03531, to the matter. Exhibit R.

       32.      In that same letter, STATE DEPARTMENT claimed that it “will not be able to

respond within the 20 days provided by the statute due to ‘unusual circumstances.’” Exhibit R.

       33.      As of the date of this filing, STATE DEPARTMENT has not issued a

determination letter and has produced no records responsive to the request.

        JANUARY 30, 2020, FOIA REQUEST (HAROLD JAMES NICHOLSON)

       34.      On January 30, 2020, CALLIMACHI submitted a FOIA request to STATE

DEPARTMENT for various records regarding Harold James Nicholson, the former CIA Station

Chief in Bucharest, Romania from 1990 to 1992, who was later discovered to be a Soviet spy.

Exhibit S.

       35.      On February 4, 2020, STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2020-03421 to the matter. Exhibit T.


                                              -5-
          Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 6 of 8


       36.     In that same letter, STATE DEPARTMENT claimed that it “will not be able to

respond within the 20 days provided by the statute due to ‘unusual circumstances.’” Exhibit T.

       37.     As of the date of this filing, STATE DEPARTMENT has not issued a

determination letter and has produced no records responsive to the request.

              COUNT I – NOVEMBER 27, 2019, FIRST FOIA REQUEST (BOTEZ)

       38.     The above paragraphs are incorporated herein.

       39.     STATE DEPARTMENT is a federal agency, subject to FOIA.

       40.     The requested records are not exempt under FOIA.

       41.     STATE DEPARTMENT has failed to comply with FOIA.

    COUNT II – NOVEMBER 27, 2019, SECOND FOIA REQUEST (MĂGUREANU)

       42.     The above paragraphs are incorporated herein.

       43.     STATE DEPARTMENT is a federal agency, subject to FOIA.

       44.     The requested records are not exempt under FOIA.

       45.     STATE DEPARTMENT has failed to comply with FOIA.

         COUNT III – NOVEMBER 27, 2019, THIRD FOIA REQUEST (BUGA)

       46.     The above paragraphs are incorporated herein.

       47.     STATE DEPARTMENT is a federal agency, subject to FOIA.

       48.     The requested records are not exempt under FOIA.

       49.     STATE DEPARTMENT has failed to comply with FOIA.

          COUNT IV – JANUARY 27, 2020, FIRST FOIA REQUEST (UM 0215)

       50.     The above paragraphs are incorporated herein.

       51.     STATE DEPARTMENT is a federal agency, subject to FOIA.

       52.     The requested records are not exempt under FOIA.

       53.     STATE DEPARTMENT has failed to comply with FOIA.


                                              -6-
             Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 7 of 8


           COUNT V – JANUARY 27, 2020, SECOND FOIA REQUEST (UM 0544)

      54.       The above paragraphs are incorporated herein.

      55.       STATE DEPARTMENT is a federal agency, subject to FOIA.

      56.       The requested records are not exempt under FOIA.

      57.       STATE DEPARTMENT has failed to comply with FOIA.

 COUNT VI – JANUARY 30, 2020, FOIA REQUEST (HAROLD JAMES NICHOLSON)

      58.       The above paragraphs are incorporated herein.

      59.       STATE DEPARTMENT is a federal agency, subject to FOIA.

      60.       The requested records are not exempt under FOIA.

      61.       STATE DEPARTMENT has failed to comply with FOIA.

WHEREFORE, CALLIMACHI asks the Court to:

      i.        declare that STATE DEPARTMENT violated FOIA;

      ii.       order STATE DEPARTMENT to conduct a reasonable search for records and to

                produce the requested records;

      iii.      enjoin STATE DEPARTMENT from withholding non-exempt public records

                under FOIA;

      iv.       award CALLIMACHI attorneys’ fees and costs;

      v.        award such other relief the Court considers appropriate.


Dated: May 12, 2020



                                                       RESPECTFULLY SUBMITTED,

                                                       /s/ Matthew V. Topic

                                                       Attorney for Plaintiff
                                                       RUKMINI CALLIMACHI


                                                 -7-
Case 1:20-cv-01238-TSC Document 1 Filed 05/12/20 Page 8 of 8



                                  Matthew Topic, D.C. Bar No. IL 0037
                                  Joshua Burday, D.C. Bar No. IL 0042
                                  Merrick Wayne, D.C. Bar No. IL 0058
                                  LOEVY & LOEVY
                                  311 North Aberdeen, 3rd Floor
                                  Chicago, IL 60607
                                  312-243-5900
                                  foia@loevy.com




                            -8-
